Citation Nr: 0110468	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to recognition as a parent of the deceased 
veteran.



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel




INTRODUCTION

The veteran has recognized military service from December 
1941 to July 1942.  He died in service.  

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1998 decision of the Manila, 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellant's claim for recognition as a foster parent of the 
deceased veteran for VA benefits purposes.


FINDINGS OF FACT

1.  The veteran had active military service beginning in 
December 1941.

2.  The veteran died on July [redacted], 1942, while in service.

3.  The appellant is the veteran's natural sister.

4.  The appellant is not the veteran's natural mother, his 
mother through adoption, or a person who stood in the 
relationship of his parent for not less than one year prior 
to his entry into active service.


CONCLUSION OF LAW

The requirements for recognition as the veteran's parent for 
VA benefits purposes have not been met.  38 U.S.C.A. § 101(5) 
(West 1991); 38 C.F.R. § 3.59 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that she acted as the veteran's 
foster parent by standing in the relationship of his parent 
for not less than one year prior to his entry into active 
service.  She specifically contends that she cared for the 
veteran from the time he was young until he entered military 
service, assuming all the responsibilities that a parent 
would.  

The Facts

The veteran was born on July [redacted], 1919.  The veteran entered 
active service on December 5, 1941.  He had no recognized 
Guerilla service.  The veteran served in beleaguered status 
from December 8, 1941, to April 9, 1942.  He was a prisoner 
of war from April 10, 1942, until July [redacted], 1942, the date of 
his death at a concentration camp.  Service records also 
indicate that the veteran was single at the time of his death 
and listed his next of kin as his mother.

In 1947 and in 1948, the RO sought to verify the date of 
birth of the veteran and the date of death of his father 
and/or mother.  In February 1947 and September 1948, the 
Clerk - Office of the Treasury, Republic of the Philippines, 
reported that most pre-1945 records had been destroyed during 
the war and the requested birth and death certificates were 
no longer available.  Thereafter, via affidavits from 
neighbors and friends of the veteran and his family, the RO 
confirmed that the veteran had been born on July [redacted], 1919, 
and the veteran's father had died on November [redacted],
1937.  See 
affidavits dated in May 1946, December 1946, and March 1947.  
The veteran's mother's died on October [redacted], 1947.  See 
February 1948 death certificate.

In September 1943, and again in February 1947, the veteran's 
mother filed a claim for the veteran's life insurance.  In 
October 1946, she filed a claim for dependency and indemnity 
compensation (DIC).  In her DIC application, she reported 
that the veteran, at all times during his minority, had been 
a member of her household and under her parental control.  In 
March 1947, she executed an affidavit that reported that, in 
the year prior to her filing her claim, she had lived with 
and been under the care of her eldest son.  In October 1947, 
the veteran's mother died and no life insurance or DIC 
benefits were paid.  (In January 1949, following an insurance 
settlement, the veteran's life insurance was paid to his 
brother.)

In March 1950, the veteran's brother filed for DIC benefits.  
During the pendency of that claim the veteran's brother filed 
numerous statements with the RO, including affidavits from 
friends and neighbors, which show that he had helped care for 
the 
veteran following their father's death by paying for 
schooling and having the veteran live with him on occasion.  
During a May 1952 field examination, the veteran's brother 
and other witnesses reported that the veteran was 18 years 
old when his father died.  It was also reported that the 
veteran's brother had helped to financially support the 
veteran before and after their father died.  Next, it was 
noted that the brother's financial role in the support of the 
veteran increased after their father's death.  In addition, 
it was noted that the veteran, on occasion, stayed with his 
brother, but primarily lived in his father's home before 
going into military service.  Lastly, it was conceded that 
the veteran's brother had not exercised parental control over 
the veteran at these times.  (None of the statements prepared 
in conjunction with the brother's claim referred to the 
appellant as having had a role in the pre-service care of the 
veteran.)  

More recently, in June 1997, the veteran's sister initiated a 
claim for DIC benefits claiming that she had acted as a 
foster parent to the veteran before his entry into military 
service.  Specifically, in her June 1997 affidavit, she 
reported that both of their parents died when the veteran was 
of "tender age" and, after their deaths, she "was the one who 
assumed the responsibility of our late parents in taking care 
[of the veteran and] provided him his early education and 
basic needs in life . . ."  Next, she reported that the 
veteran, prior to the beginning of World War II, had joined 
the army, was subsequently captured, and later died while a 
prisoner of war.  Lastly, she asserted that she was the 
lawful guardian of the veteran and was entitled to DIC 
benefits.  Thereafter, in numerous written statements to the 
RO, the appellant reiterated her claim that, following the 
death of her parents, she cared for the veteran until he 
turned 18 years old and joined the army.  See statements 
received in June 1998, September 1997, April 1998, and July 
1998.

Later in the record, the appellant provided a different 
history as to when and how she first became responsible for 
the veteran.  Specifically, she reported that she undertook 
care of the veteran when he was approximately four years old 
because, while their parents were then still alive, they were 
both suffering from debilitating illnesses which left them 
bedridden and unable to care for the veteran.  She asserted 
that her parents' illnesses required that she provide for all 
of the veteran's needs, including his education, prior to his 
entry into military service.  She also reported that she 
continued in the role of his foster mother following their 
parents' death.  See statements received in September 1998, 
October 1998, January 1999, August 1999, September 1999, and 
November 1999; January 1999 appellant's affidavit; August 
1999 "Motion for Reconsideration;" and October 1999 VA Form 
9.

In support of her claim that she acted as the veteran's 
foster mother, the appellant also filed June 1997 affidavits 
from her sister and a number of her neighbors.  Specifically, 
her sister's affidavit reported that the appellant took care 
of the veteran after their parents' deaths because he was of 
a "tender age" at that time.  Next, she reported that the 
appellant supported and provided for the basic needs and 
education of the veteran from the time of their parents' 
death until he joined the army.  Lastly, she opined that the 
appellant was the lawful guardian of the veteran and was 
entitled to VA benefits.

In a June 1997 joint affidavit from the appellant's 
neighbors, it was reported that they were close neighbors of 
the appellant's family and, upon the death of the appellant's 
parents, the veteran was still young and was taken care of by 
the appellant.  It was also opined that the appellant stood 
as mother to the veteran until he was old enough to join the 
army and that the veteran later died while a prisoner of war. 

Analysis

The law defines "parent" as a natural mother or father, 
mother or father through adoption, or a person who for a 
period of not less than one year stood in the relationship of 
a parent to a veteran at any time before his or her entry 
into active service.  38 U.S.C.A. § 101(5); 38 C.F.R. 
§ 3.59(a)(b).  A foster relationship must have begun prior to 
the veteran's 21st birthday.  Not more than one father and 
mother, as defined, will be recognized in any case.  If two 
persons stood in the relationship of father or mother for 1 
year or more, the person who last stood in such relationship 
before the veteran's last entry into active service will be 
recognized as the "parent."  Id.

In this case, the Board finds that the appellant was not a 
parent to the veteran as defined by regulation.  Id.  While 
the appellant argues differently, it does not appear that the 
appellant, as the veteran's sister, stood in the relationship 
of mother to the veteran one year or more prior to his 
entrance into military service in December 1941.  The 
evidence of record shows that, while the veteran's father 
died prior to the veteran's entry into military service, his 
mother was alive at that time.  The veteran was already 18 
years old when his father died, and was 22 years old upon his 
entry into military service.  Moreover, in her 1947 claim for 
benefits, the veteran's mother reported that the veteran, at 
all times during his minority, had been a member of her 
household and under her parental control.  Moreover, while 
the appellant later claimed that she acted in the role as a 
foster parent to the veteran, none of the numerous statements 
filed from the late 1940's to the mid-1960's, nor the May 
1952 RO field examination, revealed that the appellant had 
any role in the pre-service care of the veteran.  
Additionally, the appellant's mother's March 1947 affidavit 
reported that her eldest son (i.e., the veteran's brother), 
not the appellant, had cared for her while she was sick.  
Also, it does not appear that she required such care until 
well after the veteran's death, which supports the conclusion 
that she indeed acted as the veteran's parent prior to his 
military service, not one of his siblings.  Furthermore, the 
Board finds that the appellant's own statements reflect 
inconsistencies that make them less believable, especially as 
to when her parents died, and when she cared for the veteran 
and for how long.  In short, because of the inconsistencies 
in the appellant's own story, and because of the age of the 
veteran relative to the appellant during the time in 
question, and because of the statements of the veteran's 
natural mother, which the Board finds to be more credible 
than the appellant's, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.  Although the appellant may have helped with the 
family, including help in care for a younger sibling, the 
Board finds that the greater weight of the evidence is 
against a finding that the appellant stood in a relationship 
of a parent to the veteran.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
appellant's claim.  By the statement of the case furnished 
the appellant, as well as by numerous letters, the RO has 
already notified her of the information and evidence 
necessary to substantiate her claim.  Moreover, it appears 
clear from the record that there is no additional evidence 
that needs to be obtained on the issue here presented.  
Consequently, adjudication of this appeal, without referral 
to the RO for initial consideration under the new law, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

